Citation Nr: 0509480	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  01-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for Alzheimers/dementia, 
organic brain syndrome, as secondary to the service-connected 
left orbital and zygoma fracture with facial scar and 
hyperesthesia, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from March 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim and has 
sufficiently notified her of the information and evidence 
necessary to substantiate the claim.

2.  At the time of his death, in November 2000, the veteran 
had a claim pending for service connection for Alzheimers 
dementia.

3.  At the time of the veteran's death, there was 
insufficient competent evidence medically relating his 
Alzheimers dementia to his period of active service or to a 
service connected disability.


CONCLUSION OF LAW

Service connection for Alzheimers dementia, as secondary to 
the service-connected left orbital and zygoma fracture with 
facial scar and hyperesthesia, for accrued benefits purposes, 
is not warranted.  38 U.S.C.A. §§ 1110, 5110, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to notify claimants for VA benefits of 
information which is required to complete and support a claim 
and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to obtain, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  Prior to the 
initial adjudication of the claim, VA satisfied its duty to 
notify by means of an September 2002 development letter from 
the RO to the veteran which addressed her Dependency and 
Indemnity compensation (DIC) claim.  She was told of what was 
required to substantiate her claim, of her and VA's 
respective duties, and was asked to submit evidence and/or 
information to the RO.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

The claims file contains the veteran's service and private 
medical records as well as copies of his VA examination 
reports which were available at the time of his death.  There 
are no identified, outstanding records pertinent to the claim 
that VA must still attempt to obtain.  

Accordingly, the duty to notify and assist having been met by 
the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.


Legal Criteria

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death, may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a).

"Evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the veteran's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(4).

The Board notes that Congress has amended 38 U.S.C.A. § 5121 
to repeal the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits.  This change applies only to deaths 
occurring on or after the date of enactment, December 16, 
2003.  Because the veteran died before the date of enactment, 
this change does not apply in this case and is noted only for 
information purposes.

Applications for accrued benefits "must be filed within one 
year after the date of death."  38 U.S.C.A. § 5121(c).  The 
appellant in this case met this requirement by submitting a 
claim for DIC in December 2000, approximately one month after 
the veteran's death.  It is noted that a claim for DIC by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  See 38 C.F.R. § 3.152(b).

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, under 
section 3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Thus, establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability either (a) proximately resulted from or 
(3) that a degree of the current disability (b)  proximately 
resulted from aggravation by a service-connected disability.


Analysis

Review of the claims file reflects that, in April 1998, a 
Private Physician's Report of Medical Examination in Support 
of Non-Service-Connected Aid and Attendance, or Housebound 
Beneftis From the Department of Veterans Affairs, was 
completed on behalf of the veteran by J. H. Grauke, M.D.  
This report includes the diagnosis of "Alzheimers/Dementia 
organic brain syndrome ? related to previous head injury."  

Upon consideration of medical opinions from C. N. Bash, M.D., 
a private physician, received in June 2002 and March 2003, as 
well as a December 2002 VA medical opinion, in a December 
2003 rating decision, the RO granted service connection for 
the cause of the veteran's death.  Specifically, upon 
consideration of the opinions from Dr. Bash, the RO found 
that the veteran's in-service head injury caused his 
Alzheimer's Dementia, which was listed as a contributory 
cause of death on his death certificate.  

In a February 2005 letter from the appellant's attorney, it 
is argued that, inasmuch as Dr. Grauke, in his April 1998 
medical report, had used a question mark in relating the 
veteran's Alzheimers/dementia to a previous head injury, the 
evidence was in equipoise and, resolving reasonable doubt in 
favor of the appellant, she should be awarded accrued 
benefits.  

The appellant's claim for accrued benefits is "derivative 
of" the claim of the veteran and, by statute, the appellant 
takes the veteran's claim as it stood on the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).

In the present case, the appellant's claim must be denied 
because there were no VA benefits to which the veteran was 
entitled and which were due and unpaid on the date of his 
death.  The Board acknowledges the April 1989 report from Dr. 
Grauke; however, the Board must conclude that this statement 
is of diminished probative value. 

Specifically, the April 1989 report from Dr. Grauke, stating 
that it was questionable as to whether the veteran's 
Alzheimers/dementia organic brain syndrome was related to a 
previous head injury, is of diminished probative value 
because it is not based on a review of the veteran's claims 
file, to include his medical history, and there is no 
rationale to support this statement.  In this regard, it is 
noted that it is the Board's responsibility to weigh the 
credibility and probative value of all of the evidence and, 
in so doing, the Board may accept one medical opinion and 
reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999).  Additionally, the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).

In addition to the cryptic notation from Dr. Grauke, the 
record contains a May 1999 report of an examination conducted 
by Paul W. Lambert, M.D.; the report of a VA examination 
conducted in July 1998; and a summary (signed by Dr. Grauke) 
of the veteran's hospitalization at a private medical 
facility in February 1998. None of these records make any 
reference to a possible connection between the service-
connected residuals of left orbital and zygoma fractures and 
the veteran's Alzheimer's dementia. Consequently, the 
isolated comment from Dr. Grauke is of limited probative 
value as regards the service connection issue in question.

Moreover, even if Dr. Grauke had reviewed the veteran's 
claims file and provided an explanation for his statement, it 
amount to little more than speculation regarding the 
possibility of a connection between Alzheimers dementia and 
the veteran's head injury.  In this regard, the Court has 
held on numerous occasions that medical opinions which are 
general, vague or inconclusive are of limited probative 
value.  See e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) 
[diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative]; Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996) [statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence]; Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) [medical evidence which merely indicates that the 
alleged disorder "may or may not" exist is too speculative 
to establish the presence of the claimed disorder.  The Court 
has held that medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak, supra.

This first probative evidence of a link between the veteran's 
head injury and his diagnosis of Alzheimers dementia was not 
received until June 2002, when Dr. Bash reviewed the 
veteran's medical history, to include his service medical 
records, and concluded that the veteran's Alzheimers dementia 
was caused by his in-service head injury.  Accordingly, 
entitlement to service connection did not arise until June 
2002, after the veteran's death in November 2000.  

In view of the foregoing, the Board finds that the 
appellant's claim for accrued benefits must be denied.  
38 U.S.C.A. §§ 1110, 5110, 5121; 38 C.F.R. §§ 3.303, 3.304, 
3.310, 3.1000.

ORDER

Entitlement to service connection for Alzheimer's/dementia, 
organic brain syndrome, as secondary to the service-connected 
left orbital and zygoma fracture with facial scar and 
hyperesthesia, for accrued benefits purposes is denied.




_______________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


